   

   



MEMBERSHIP INTEREST PURCHASE AGREEMENT

by and among

SIGAL CONSULTING, LLC,

a Massachusetts limited liability company,

MARIMED INC.,

a Delaware corporation

MARIMED ADVISORS INC.,

a Delaware corporation,

ROBERT FIREMAN,

GERALD J. MCGRAW JR.,

JON R. LEVINE,

JAMES E. GRIFFIN JR., and

TIMOTHY SHAW

 

   

   



May 10, 2017

 

This document has been prepared solely to facilitate discussions of a possible
transaction among the parties identified herein. It is not intended, and will
not be deemed, to constitute an offer or agreement, or to create legally binding
or enforceable obligations, of any type or nature. No such offer, agreement or
obligations shall be made or created among the parties identified herein except
pursuant to a written agreement executed by such parties.

 



 (1) 

  

  

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement (this “Agreement”) is entered into
on May 10, 2017, by and among Sigal Consulting LLC, a Massachusetts limited
liability company (the “Company”), MariMed Inc. (formerly known as Worlds Online
Inc.), a Delaware corporation (“MRMD”), MariMed Advisors Inc., a Delaware
corporation (“Buyer”), and each of Robert Fireman, Gerald J. McGraw Jr., Jon R.
Levine, James E. Griffin Jr. and Timothy Shaw (each a “Seller” and collectively,
the “Sellers”). Buyer, the Company, MRMD and the Sellers are sometimes
collectively referred to herein as the “Parties” and each individually as a
“Party.”

WHEREAS, as of the date hereof, the Sellers are the beneficial and record owners
of 49% of the issued and outstanding membership interests (the “Interests”) in
the Company, with each Seller owning the percentage of such Interests (the
“Percentage Interests”) as set forth on Exhibit A attached hereto; and

WHEREAS, pursuant to a Membership Interest Purchase Agreement dated May 19, 2014
Buyer purchased 51% of the then outstanding membership interests of the Company
(the “Prior Agreement”); and

WHEREAS, Buyer desires to acquire all of the Interests from the Sellers, and
each Seller desires to sell his or its respective Interests to Buyer, in each
case upon the terms, in the manner and subject to the conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises, mutual covenants,
representations, warranties and agreements contained herein and of other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

ARTICLE I


DEFINITIONS

The definitions contained in the Prior Agreement are incorporated herein and
made a part hereof as if actually contained herein.

ARTICLE II


PURCHASE AND SALE

Section 2.01        Purchase and Sale of the Interests. On the terms and
conditions set forth in this Agreement, at the Closing (as defined below) and
upon payment of the Closing Consideration (as defined below) by Buyer in
accordance with Section 2.02, Buyer shall purchase and accept from each Seller,
and each Seller shall sell, transfer and assign to Buyer, all of the Interests
held by such Seller.

Section 2.02              Payment of Closing Consideration. Each Seller shall
sell to Buyer and Buyer shall purchase from each Seller, all of each Seller’s
Interests in consideration for an aggregate amount of 75 million shares of MRMD
common stock (the “Closing Consideration”). The shares of MRMD common stock
delivered as the Closing Consideration shall be allocated among the Sellers
pursuant to the Percentage Interests listed on Exhibit A hereto. Each Seller
agrees that the shares comprising the Closing Consideration shall be subject to
a lock up for twelve (12) months following the Closing.

 



 (2) 

  

 

Section 2.03        The Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Feder
Kaszovitz LLP, 845 Third Avenue, New York, New York 10022, commencing at 10:00
a.m. local time on the second business day following the satisfaction or waiver
of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) or such other date as
the Parties may mutually determine (the “Closing Date”). The Closing shall be
effective as of 11:59 p.m., local time, on the Closing Date (the “Effective
Time”).

Section 2.04        Deliveries at the Closing. At the Closing, the Parties shall
deliver or file, or cause to be delivered or filed, each of the following:

(i)                 Buyer shall deliver to each Seller such Seller’s respective
portion of the Closing Consideration in accordance with Section 2.02; and

(ii)               Each Seller shall deliver to Buyer, duly endorsed for
transfer or accompanied by a duly executed transfer power, and one or more
certificates representing the Interests owned by such Seller.

ARTICLE III


REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY

As a material inducement to Buyer and MRMD to enter into this Agreement, the
Sellers and the Company jointly and severally represent and warrant to Buyer, as
of the date hereof, that all of the representations and warranties contained in
the Prior Agreement are true and correct as of the date hereof as if made on the
date hereof and to the extent any such representation or warranty speaks as of
an earlier date it shall be deemed to be speaking as of the date hereof.

ARTICLE IV


REPRESENTATION AND WARRANTIES WITH RESPECT TO THE SELLERS

As a material inducement to Buyer to enter into this Agreement, each Seller
represents and warrants to Buyer, solely as to itself, as of the date hereof, as
follows:

Section 4.01        Authorization of Transaction; Binding Effect.

(a)                Such Seller has the power and authority to execute and
deliver this Agreement and to perform his or its obligations hereunder.

(b)               This Agreement has been duly executed and delivered by such
Seller and constitutes the valid and legally binding obligation of such Seller,
enforceable in accordance with its terms and conditions, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles (whether considered in a proceeding at law or in equity). 



 (3) 

  

 

Section 4.02        Noncontravention. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (i) violate any Law or other restriction of any Governmental Authority to
which such Seller is subject or (ii) conflict with, result in a breach of,
constitute a default under or result in the acceleration of, any material
contract to which such Seller is a party. To the Knowledge of the Sellers, the
execution and delivery of this Agreement by such Seller does not require any
consent or approval of any Governmental Authority.

Section 4.03        Ownership of Interests. Such Seller is the record owner of
the Percentage Interests set forth opposite such Seller’s name on Exhibit A
attached hereto. Such Seller has good and marketable title to such Interests
free and clear of any and all Liens other than restrictions under securities
Laws. Such Interests will be sold, transferred and conveyed to Buyer, subject to
the terms of this Agreement and pursuant to the procedures set forth in this
Agreement, free and clear of all Liens other than restrictions under securities
Laws.

Section 4.04        Litigation. Such Seller is not a party to any legal action,
nor to the Knowledge of such Seller, is any legal action threatened in writing
against such Seller, before any court or judicial or administrative agency of
any Governmental Authority.

Section 4.05        Broker’s Fees. The Sellers do not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which Buyer could
become liable or obligated.

Section 4.06        Investment Intent; Restricted Securities. Seller is
acquiring the securities included in the Closing Considerations solely for its
own account, for investment purposes only, and not with a view to, or any
present intention of, reselling or otherwise distributing the stock and options
or dividing its participation herein with others. Seller is either an
“accredited investor” or either alone or with his Purchaser Representative” (as
such terms are defined in Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act) has such knowledge and experience
in financial and business matters that he is capable of evaluating the merit and
risks of the purchasing the securities included in the Closing Consideration.
Seller understands and acknowledges that (i) none of the securities included in
the Closing Consideration have been registered under the Securities Act or any
state or foreign securities Laws, in reliance upon specific exemptions
thereunder for transactions not involving any public offering, and (ii) the
securities included in the Closing Consideration may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of unless such
transfer, sale, assignment, pledge, hypothecation or other disposition is
pursuant to the terms of an effective registration statement under the
Securities Act and are registered under any applicable state or foreign
securities Laws or pursuant to an exemption from registration under the
Securities Act and any applicable state or foreign securities Laws. Seller will
not transfer or otherwise dispose any of the securities included in the Closing
Consideration acquired hereunder or any interest therein in any manner that may
cause Seller or Buyer to be in violation of the Securities Act or any applicable
state securities Laws.

Section 4.07        Inspection; No Other Representations

Section 4.08. Seller has undertaken such investigation and has been provided
with and has evaluated such documents and information as it has deemed necessary
to enable it to make an informed and intelligent decision with respect to the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby. Seller acknowledges that MRMD has given Seller such access
to the key employees, documents and facilities of MRMD as Seller, in its sole
discretion, has determined to be necessary or desirable for purposes of Seller’s
evaluation, negotiation and implementation of the transactions contemplated
hereby. MRMD has answered to Seller’s satisfaction all inquiries that Seller or
its representatives have made concerning the business of MRMD or otherwise
relating to the transactions contemplated hereby.



 (4) 

  

 

ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER

As a material inducement to the Sellers and the Company to enter into and
perform their respective obligations under this Agreement, Buyer represents and
warrants to the Sellers and the Company, as of the date hereof, that all of the
representations and warranties contained in the Prior Agreement are true and
correct as of the date hereof as if made on the date hereof and to the extent
any such representation or warranty speaks as of an earlier date it shall be
deemed to be speaking as of the date hereof.

ARTICLE VI


Intentionally Omitted.

ARTICLE VII



ADDITIONAL AGREEMENTS

Section 7.01        General. In case at any time after the Closing any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties shall take such further action (including the execution and delivery of
such further instruments and documents) as the other Party reasonably may
request, at the sole cost and expense of the requesting Party.

Section 7.02        Transaction Expenses. The Sellers shall be solely
responsible for the payment of any fees and expenses incurred by or on behalf of
the Company or any of the Sellers in connection with the transactions
contemplated hereby.

Section 7.03        Provision Respecting Representation of the Buyer and MRMD.
Each of the Parties hereby agrees, on its own behalf and on behalf of its
directors, members, managers, partners, stockholders, officers, employees and
affiliates, that Feder Kaszovitz LLP is serving as counsel to the Buyer and
MRMD, in connection with the negotiation, preparation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby, and
that, following consummation of the transactions contemplated hereby, Feder
Kaszovitz LLP (or any successor) will continue to serve as counsel to the Buyer
and MRMD, including in connection with any litigation, claim or obligation
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement notwithstanding such representation, and each of the Parties
hereby consents thereto and waives any conflict of interest arising therefrom,
and each of such Parties shall cause any affiliate thereof to consent to waive
any conflict of interest arising from such representation.

Section 7.04        Transfer Taxes. All sales and transfer taxes, recording
charges and similar taxes, fees or charges imposed as a result of the
transactions contemplated by this Agreement (collectively, the “Transfer
Taxes”), together with any interest, penalties or additions to such Transfer
Taxes, shall be paid by the Sellers. The Sellers and Buyer shall cooperate in
timely making all filings, returns, reports and forms as necessary or
appropriate to comply with the provisions of all applicable Laws in connection
with the payment of such Transfer Taxes, and shall cooperate in good faith to
minimize, to the fullest extent possible under such Laws, the amount of any such
Transfer Taxes payable in connection therewith. 



 (5) 

  

 

ARTICLE VIII


CONDITIONS

Section 8.01        Conditions to Obligation of Buyer

. The obligation of Buyer to consummate the transactions to be performed by it
in connection with the Closing is subject to satisfaction or waiver of the
following conditions as of the Closing:

(a)                Representations and Warranties. Each of the representations
and warranties made by the Company or a Seller in this Agreement shall be true
and correct at and as of the Closing as though such representation or warranty
was made at and as of the Closing, except for representations and warranties
made as of a specific date, which shall be true and correct as of such date, in
each case except where the failure so to be true would not have, individually or
in the aggregate, a material adverse effect on the Company’s business operations
or prospects, and Buyer shall have received a certificate from the Company
certifying as to the foregoing.

(b)               Performance of Covenants. The Company and the Sellers shall
have performed and complied with in all material respects all of their
respective covenants and agreements required to be performed or complied with by
them under this Agreement prior to the Closing Date and Buyer shall have
received a certificate from each of the Company and each Seller certifying as to
the foregoing.

(c)                Third Party Consents. All notices, reports, and other filings
required to be made prior to Closing by the Sellers or the Company with, and all
licenses, permits, consents, approvals, authorizations, qualifications or orders
required to be obtained prior to Closing by the Sellers or the Company from, any
Government Entity or from any other person or entity in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby shall have been made or obtained.

(d)               No Material Adverse Change. There shall have been no material
adverse effect on the Company’s business operations or prospects since December
31, 2016.

(e)                Deliveries. The Sellers shall have delivered or filed or
caused to be delivered or filed each item required to be delivered by it
pursuant to Section 2.04.

Buyer may waive any condition if it executes a writing so stating at or prior to
the Closing. In addition, any condition that shall not have been satisfied or
waived at or prior to the Closing shall be deemed to have been waived by Buyer
if the Closing occurs notwithstanding the failure of such condition to have been
satisfied or waived in writing.

Section 8.02        Conditions to Obligation of the Company and the Sellers. The
obligation of the Company and the Sellers to consummate the transactions to be
performed by them in connection with the Closing is subject to satisfaction of
the following conditions as of the Closing:

(a)                Representations and Warranties. Each of the representations
and warranties made by Buyer in this Agreement shall be true and correct at and
as of the Closing as though such representation or warranty was made at and as
of the Closing, except for representations and warranties made as of a specific
date, which shall be true and correct as of such date, in each case, except
where the failure so to be true would not have, individually or in the
aggregate, a material adverse effect on Buyer’s ability to consummate the
transactions contemplated by this Agreement, and the Sellers shall have received
a certificate of Buyer certifying as to the foregoing.

(b)               Performance of Covenants. Buyer shall have performed and
complied with, or shall cause the performance of and compliance with, in all
material respects all of its covenants and agreements required to be performed
or complied with by it under this Agreement prior to the Closing Date and the
Sellers shall have received a certificate of Buyer certifying as to the
foregoing.

(c)                Deliveries. Buyer shall have delivered or filed or caused to
be delivered or filed each item required to be delivered by it pursuant to
Section 2.04.

The Sellers may waive any condition if each of them executes a writing so
stating at or prior to the Closing. In addition, any condition that shall not
have been satisfied or waived at or prior to the Closing shall be deemed to have
been waived by the Sellers if the Closing occurs notwithstanding the failure of
such condition to have been satisfied or waived in writing. 



 (6) 

  

 

ARTICLE IX


Intentionally Omitted.

ARTICLE X


INDEMNIFICATION

The indemnification provisions contained in the prior agreement are incorporated
herein and made a part hereof as if actually contained herein. 





ARTICLE XI


MISCELLANEOUS

Section 11.01          Sellers’ Representative.

(a) Each Seller, by virtue of his or her execution and delivery of this
Agreement, hereby irrevocably nominates, constitutes and appoints Jon R. Levine
as the agent, agent for service of process and true and lawful attorney-in-fact
of the Sellers (the “Sellers’ Representative”), with full power of substitution,
to act in the name, place and stead of such Seller with respect to this
Agreement and the taking by the Sellers’ Representative of any and all actions
and the making of any decisions required or permitted to be taken or made by the
Sellers’ Representative under this Agreement including the exercise of the
power: (i) to execute, deliver, acknowledge, certify and file (in the name of
any or all of the Sellers or otherwise) any and all documents and to take any
and all actions that the Sellers’ Representative may, in his sole discretion,
determine to be necessary, desirable or appropriate in connection with any
indemnification claim under Article X (including negotiating, entering into
compromises or settlements of and demanding arbitration with respect to any
indemnification claim); and (ii) to give and receive notices and communications
under this Agreement. Carlton Calvin hereby accepts his appointment as the
Sellers’ Representative.

(b) The power of attorney granted in this Section 11.01: (i) is coupled with an
interest and is irrevocable; (ii) may be delegated by the Sellers’
Representative; and (iii) shall survive the death or incapacity of each of the
Sellers.

(c) Notwithstanding anything to the contrary contained in this Agreement, each
Buyer Indemnified Party shall be entitled to deal exclusively with the Sellers’
Representative on all matters relating to Article X, and each of them shall be
entitled to rely conclusively (without further evidence of any kind whatsoever)
on any document executed or purported to be executed on behalf of any Seller by
the Sellers’ Representative, and on any other action taken or purported to be
taken on behalf of any Seller by the Sellers’ Representative, as fully binding
upon such Seller.

(d) The Sellers’ Representative may at any time designate a replacement Sellers’
Representative and each Seller, by virtue of his or her execution and delivery
of this Agreement, hereby consents to such replacement Sellers’ Representative.
If the Sellers’ Representative shall die, become disabled or otherwise be unable
to fulfill his responsibilities as representative of the Sellers, then the
Sellers shall, by “majority vote” within 30 days after such death or disability,
appoint a successor representative and, promptly thereafter, shall notify Buyer
of the identity of such successor. Any such successor shall become the “Sellers’
Representative” for purposes of this Agreement. If for any reason there is no
Sellers’ Representative at any time, all references herein to the Sellers’
Representative shall be deemed to refer to the Sellers.

(e) No bond shall be required of the Sellers’ Representative and the Sellers’
Representative shall receive no compensation for his services. The Sellers’
Representative shall not be liable to any Seller for any act done or omitted
hereunder as Sellers’ Representative while acting in good faith and in the
exercise of his reasonable business judgment with respect to any matter arising
out of or in connection with the acceptance or administration of his duties
hereunder (it being understood that any act done or omitted pursuant to the
advice of counsel shall be conclusive evidence of such good faith). The Sellers’
Representative shall be entitled to be indemnified by the Sellers, in each case
in accordance with such Seller’s Pre-Closing Ownership Percentage, for any loss,
liability or expense incurred without gross negligence or willful misconduct on
the part of the Sellers’ Representative with respect to any matter arising out
of or in connection with the acceptance or administration of his duties
hereunder. The Sellers’ Representative shall be entitled to recover from the
Sellers, in each case in accordance with such Seller’s Pre-Closing Ownership
Percentage, any out-of-pocket costs and expenses reasonably incurred by the
Sellers’ Representative in good faith and in connection with actions taken by
the Sellers’ Representative pursuant to this Agreement (including the hiring of
legal counsel and the incurring of legal fees and costs). The Sellers’
Representative shall keep reasonably detailed records of the costs and expenses
for which he seeks reimbursement as herein provided.



 (7) 

  

 

Section 11.02    No Third Party Beneficiaries. Except as set forth in
Section 10.02 and Section 10.04 (each such Section as incorporated herein), each
of which is expressly intended for the benefit of the Persons referenced
therein, this Agreement is not intended to, and shall not, confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

Section 11.03    Equitable Remedies. Notwithstanding anything herein to the
contrary, the Company and the Sellers, on the one hand, and Buyer, on the other
hand, hereby agree that in the event any of the Company or the Sellers, on the
one hand, or Buyer, on the other hand violate any provisions of this Agreement,
the remedies at Law available to Buyer, on the one hand, and the Company and the
Sellers, on the other hand, may be inadequate. In such event, the Company and
the Sellers, on the one hand, and Buyer, on the other hand, shall have the
right, in addition to all other rights and remedies they may have, to seek
specific performance and/or injunctive or other equitable relief to enforce or
prevent any violations by Buyer, on the one hand, or the Company or any of the
Sellers, on the other hand.

Section 11.04    Entire Agreement. This Agreement, including the documents
referred to herein, constitute the entire agreement among the Parties with
respect to, and supersede any prior understandings, agreements or
representations by or among the Parties, written or oral, that may have related
in any way to, the subject matter hereof.

Section 11.05    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests or obligations hereunder without the prior written
approval of each of the other Parties.

Section 11.06    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement and any
amendments hereto, to the extent signed and delivered by means of digital
imaging and electronic mail or a facsimile machine, shall be treated in all
manner and respects as an original contract and shall be considered to have the
same binding legal effects as if it were the original signed version thereof
delivered in person.

Section 11.07    Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 11.08    Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or by facsimile transmission
against facsimile confirmation or mailed by prepaid first class certified mail,
return receipt requested, or mailed by overnight courier (of national
reputation) prepaid, to the Parties at the following addresses or facsimile
numbers:



 (8) 

  

 

If to the Company or the Sellers:

Sigal Consulting LLC

26 Ossipee Road

Suite 201

Newton, Massachusetts 02464

Fax: 781-719-0633

Attention: Jon R. Levine

 

with a copy (which shall not constitute notice) to:

Fireman & Associates

26 Ossipee Rd, Suite 202

Newton, Massachusetts 02464
Fax: 781-559-8811
Attention: Robert Fireman

If to Buyer:

MariMed Advisors Inc.

c/o Worlds Online Inc.

11 Royal Road

Brookline, Massachusetts

Fax: (617) 975 3888

Attention: Mr. Thom Kidrin



with a copy (which shall not constitute notice) to:

Feder Kaszovitz LLP

845 Third Avenue

New York, New York 10022-6601

Fax: (212) 888-7776

Attention: Irving Rothstein, Esq.

All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 11.08 or by facsimile
transmission to the facsimile number as provided for in this Section 11.08, be
deemed given on the day so delivered, or, if delivered after 5:00 p.m. local
time or on a day other than a Business Day, then on the next proceeding Business
Day, (b) if delivered by mail in the manner described above to the address as
provided in this Section 11.08, be deemed given on the earlier of the third
Business Day following mailing or upon receipt, and (c) if delivered by
overnight courier to the address as provided for in this Section 11.08, be
deemed given on the earlier of the first Business Day following the date sent by
such overnight courier or upon receipt, in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 11.08. Either
Party from time to time may change its address, facsimile number or other
information for the purpose of notices to that Party by giving notice (delivered
in accordance with this Section) specifying such change to the other Party.

Section 11.09    Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic Laws of the State of Delaware without
giving effect to any choice or conflict of Law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the Laws of any jurisdiction other than the State of Delaware.

Section 11.10    Consent to Jurisdiction. Each Party irrevocably submits to the
exclusive jurisdiction of the State and Federal courts located in New York
County, New York, for the purposes of any suit, action or other proceeding
arising out of this Agreement or the transactions contemplated hereby. Each
Party further agrees that service of any process, summons, notice or document by
U.S. registered mail to such Party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in Los Angeles,
California with respect to any matters to which it has submitted to jurisdiction
in this Section 11.10. Each Party irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the State and
Federal courts located in New York County, New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

Section 11.11    Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and each Seller. No waiver by either Party of any default, misrepresentation or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty, covenant or agreement hereunder or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence. Except as
otherwise provided in this Agreement, no failure or delay by any party in
exercising any right, power or remedy with respect to any of the provisions of
this Agreement will operate as a waiver of such provisions or any other
provisions.

Section 11.12    Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Agreement shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.

Section 11.13    Interpretation. Unless the context of this Agreement otherwise
requires, (i) words of any gender include each other gender; (ii) words using
the singular or plural number also include the plural or singular number,
respectively; (iii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (iv) the terms “Article” or
“Section” refer to the specified Article or Section of this Agreement and
(v) the word “including” means “including without limitation.”

If any provision of this Agreement or the application of any such provision is
held to be prohibited or unenforceable in any jurisdiction, such provision will,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability. The remaining provisions of this Agreement will remain in full
force and effect, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction. The Parties will use their best efforts to replace the
provision that is contrary to law with a legal one approximating to the extent
possible the original intent of the Parties.

*       *       *       *       *

 



 (9) 

  



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

MARIMED ADVISORS INC.

By: /s/ Robert Fireman

Name: Robert Fireman

Title: CEO

MARIMED INC.

 

 

By: /s/ Thom Kidrin

Name: Thom Kidrin

Title: CEO

 

 

SIGAL CONSULTING LLC  

 

By: /s/ Jon R. Levine

Name: Jon R. Levine

Title: Manager 

 

/s/ Robert Fireman

Robert Fireman

 



/s/ Gerald J. McGraw Jr.

Gerald J. McGraw Jr.

 

/s/ Jon R. Levine

Jon R. Levine

 

/s/ James E. Griffin Jr.

James E. Griffin Jr.

 

/s/ Timothy Shaw

Timothy Shaw

 



 (10) 

  

Exhibit A

 

Seller Percentage Interests Robert Fireman 28.0% Gerald J. McGraw Jr. 17.0% Jon
R. Levine 28.0% James E. Griffin Jr. 17.0% Timothy Shaw 10.0%

 

 

 (11) 

  



 

 

